Citation Nr: 9910784	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar 
discogenic disease, for the period prior to February 25, 1998.

2.  Entitlement to an extraschedular evaluation in excess of 60 percent for 
lumbar discogenic disease, for the period on and subsequent to February 25, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1965 to November 1967.  This 
matter came before the Board of Veterans' Appeals (Board) on appeal from a 
July 1995 rating decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which confirmed a 40 percent evaluation for lumbar discogenic 
disease.  An RO hearing was held in March 1996.  In December 1997, the 
Board remanded the case to the RO for additional evidentiary development.  
In a June 1998 rating decision, the RO granted an increased rating of 60 
percent for lumbar discogenic disease, effective February 25, 1998.  
Although neither appellant nor his representative have subsequently 
presented substantive argument with respect to the 40 percent rating 
assigned for the service-connected low back disability, nevertheless, it 
does not appear that appellant has expressly withdrawn that issue from his 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, that issue 
remains in appellate status and the Board has herein reframed said issue on 
the title page of this decision.

With regards to another matter, in the "introduction" section of the 
Board's December 1997 remand, it was pointed out that appellant's 
representative had argued in a written statement that a July 1973 rating 
decision, which assigned a 20 percent rating for lumbar discogenic disease, 
was clearly and unmistakably erroneous; and that since that issue had not 
been developed by the RO, it was referred to the RO for appropriate action.  
Subsequently, in a June 1998 rating decision, the RO denied that issue.  
Neither appellant nor his representative has subsequently expressed 
disagreement therewith.  Accordingly, the Board construes the appellate 
issues as reframed on the title page of this decision, and will proceed 
accordingly.  


REMAND

After appellant's appeal had been certified and records transferred to the 
Board for appellate consideration, the RO apparently obtained additional 
medical records from Ron J. Bates, D.O., dated from February 1995 to June 
1998, and VA medical records, dated from February to September 1998.  In 
March 1999, the RO faxed said additional medical records to the Board.  
Since the additional medical evidence appears to deal with treatment for 
appellant's service-connected low back disability, and the RO apparently 
has not issued a Supplemental Statement of the Case with respect to said 
additional pertinent evidence, the Board is herein remanding the case due 
to procedural due process concerns.  See 38 C.F.R. §§ 19.31, 19.37(b), 
20.1304(c) (1998).

Accordingly, this case is REMANDED to the RO for the following:

The RO should review any additional evidence and 
readjudicate the appellate issues of entitlement to an 
evaluation in excess of 40 percent for lumbar 
discogenic disease, for the period prior to February 
25, 1998; and entitlement to an extraschedular 
evaluation in excess of 60 percent for lumbar 
discogenic disease, for the period on and subsequent to 
February 25, 1998.  Any additional evidentiary 
development should be undertaken, only in the event it 
is deemed necessary.  

When this development has been completed, and if the benefits sought are 
not granted, the case should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate procedures, 
including issuance of a supplemental statement of the case.  No action by 
the appellant is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the requested 
development. 

These claims must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


